Name: Commission Regulation (EC) No 2104/2001 of 26 October 2001 amending Regulation (EC) No 1249/96 on rules of application (cereals sector import duties) for Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: free movement of capital;  plant product;  tariff policy;  EU finance;  trade
 Date Published: nan

 Avis juridique important|32001R2104Commission Regulation (EC) No 2104/2001 of 26 October 2001 amending Regulation (EC) No 1249/96 on rules of application (cereals sector import duties) for Council Regulation (EEC) No 1766/92 Official Journal L 283 , 27/10/2001 P. 0008 - 0010Commission Regulation (EC) No 2104/2001of 26 October 2001amending Regulation (EC) No 1249/96 on rules of application (cereals sector import duties) for Council Regulation (EEC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 10(4) thereof,Whereas:(1) Article 4 of Commission Regulation (EC) No 1249/96(3), as last amended by Regulation (EC) No 2015/2001(4), provides for a difference of EUR 10 per tonne with regard to the calculation of the import duties on cereals imported overland or by river, or by sea on vessels from ports located in the Mediterranean, Black Sea or Baltic Sea. That difference is based on transport costs that are considerably less than those used for calculating import duties. On the basis of market information, it would appear that the advantage of proximity is offset by logistical disadvantages created by transport, storage and loading infrastructures and that, in practice, freight costs over the long term are equivalent. On the basis of experience, it appears that the existence of this supplementary import duty has the effect of creating flow difficulties to the market. The reduction of EUR 10 per tonne provided for in Article 4 should therefore be abolished. The situation will be reassessed before the next marketing year.(2) Article 3 of and Annex I to Regulation (EC) No 1249/96 lay down the quality criteria to be respected on imports to the Community. Commission Regulation (EEC) No 1908/84(5), as last amended by Regulation (EEC) No 2507/87(6), laid down the reference methods for the determination of the quality of cereals. This Regulation was repealed as a consequence of the abolition of the standard qualities for cereals. It is therefore necessary to refer to the analytical methods laid down by Commission Regulation (EC) No 824/2000 of 19 April 2000 establishing procedures for the taking-over of cereals by intervention agencies and laying down methods of analysis for determining the quality of cereals(7).(3) The footnote in Annex II lays down that where no quotation is available that can be used to calculate a representative cif import price, fob quotations publicly available in the United States of America may be used. However, that provision is difficult to apply, since internal transport costs in the USA cannot be taken into account. The footnote must therefore be amended to take account of those transport costs.(4) The Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1249/96 is amended as follows:1. Article 4(2) is replaced by the following: "2. The representative cif import prices for durum wheat, barley, maize and, in the case of common wheat, for each standard quality shall be the sum of the components referred to in paragraph 1 (a), (b) and (c).In cases where third countries grant subsidies on exports of medium or low quality common wheat to European or Mediterranean basin countries so that world market prices can be undercut, the Commission may take account of those subsidies in establishing the representative cif price for importation into the Community."2. The first table in Annex I is replaced by the following table: "Classification standards for imported products(on the basis of a moisture content of 12 % by weight or equivalent)>TABLE>"3. The table in Annex II is replaced by the following: "Quotation exchanges and reference varieties>TABLE>"Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 9 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 272, 13.10.2001, p. 31.(5) OJ L 178, 5.7.1984, p. 22.(6) OJ L 235, 20.8.1987, p. 10.(7) OJ L 100, 20.4.2000, p. 31.